
	

113 HR 946 IH: National Right-to-Work Act
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 946
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. King of Iowa (for
			 himself, Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Barr, Mr. Barton, Mrs.
			 Black, Mr. Bonner,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Bucshon,
			 Mr. Chabot,
			 Mr. Cole, Mr. Cotton, Mr.
			 Cramer, Mr. Crawford,
			 Mr. Duncan of South Carolina,
			 Mr. Duncan of Tennessee,
			 Mr. Fincher,
			 Mr. Fleming,
			 Ms. Foxx, Mr. Gardner, Mr.
			 Gingrey of Georgia, Mr.
			 Gohmert, Mr. Goodlatte,
			 Mr. Gosar,
			 Mr. Graves of Georgia,
			 Mr. Griffin of Arkansas,
			 Mr. Griffith of Virginia,
			 Mr. Harper,
			 Mr. Harris,
			 Mr. Huelskamp,
			 Mr. Huizenga of Michigan,
			 Ms. Jenkins,
			 Mr. Jordan,
			 Mr. LaMalfa,
			 Mr. Lamborn,
			 Mr. Long, Mrs. Lummis, Mr.
			 McClintock, Mr. Meadows,
			 Mr. Mulvaney,
			 Mr. Nugent,
			 Mr. Nunnelee,
			 Mr. Palazzo,
			 Mr. Perry,
			 Mr. Pittenger,
			 Mr. Poe of Texas,
			 Mr. Roe of Tennessee,
			 Mr. Ross, Mr. Salmon, Mr.
			 Scalise, Mr. Schweikert,
			 Mr. Stockman,
			 Mr. Walberg,
			 Mr. Westmoreland,
			 Mr. Wilson of South Carolina, and
			 Mr. Yoho) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To preserve and protect the free choice of individual
		  employees to form, join, or assist labor organizations, or to refrain from such
		  activities.
	
	
		1.Short titleThis Act may be cited as the National
			 Right-to-Work Act.
		2.Amendments to the
			 national labor relations Act
			(a)Section 7 of the
			 National Labor Relations Act (the Act) (29 U.S.C. 157) is
			 amended by striking except to and all that follows through
			 authorized in section 8(a)(3).
			(b)Section 8(a) of
			 the Act (29 U.S.C. 158(a)) is amended by striking : Provided,
			 That and all that follows through retaining
			 membership in paragraph (3).
			(c)Section 8(b) of
			 the Act (29 U.S.C. 158(b)) is amended by striking or to
			 discriminate and all that follows through retaining
			 membership in paragraph (2) and by striking covered by an
			 agreement authorized under subsection (a)(3) of this section in
			 paragraph (5).
			(d)Section 8(f) of
			 the Act (29 U.S.C. 158(f)) is amended by striking clause (2) and by
			 redesignating clauses (3) and (4) as (2) and (3), respectively.
			3.Amendment to the
			 Railway Labor ActSection 2 of
			 the Railway Labor Act (45 U.S.C. 152) is amended by striking paragraph
			 Eleventh.
		
